Citation Nr: 1221527	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-13 468	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a heart disorder, to include hypertension.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied his service connection claim.  

In July 2010, the Board remanded this matter for further evidentiary development.  Specifically, the Board determined that a complete copy of the Veteran's VA treatment records were not associated with the claims file.  The RO was directed to obtain a complete copy of these treatment records and, if they revealed a diagnosis of a heart disorder, to schedule the Veteran for a VA examination.  Finding that the RO substantially complied with the dictates of the remand, the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As provided in the July 2010 remand, the Veteran, in April 2006, raised a claim of clear and unmistakable error (CUE) regarding the May 1998 rating decision which granted service connection for his status post open reduction and internal fixation, left Per-IV ankle fracture, with arthrosis and slight distasis of the TIV-FIB Syndesmosis.  The Veteran asserts that the RO committed CUE as it did not adjudicate his November 1997 claim of service connection for residuals of a left fibula fracture and left ankle disability.  In the September 2006 rating decision, the RO denied the CUE claim finding that under Diagnostic Code 5271 the residuals of the fibula fracture and the residuals of the ankle fracture were evaluated with the same criteria.  However, in a January 2007 statement of the case, the RO determined that the Veteran's residuals of his lower left leg could have been evaluated under Diagnostic Code (DC) 5262, instead of DC 5271, and this may have resulted in a more favorable evaluation.  Thus, the claim was resubmitted for further RO evaluation.  Based upon the foregoing, the Veteran asserted in his May 2007 VA 9 that he was only filing a substantive appeal as to his heart condition.  The Veteran has not filed a substantive appeal as to the CUE issue.  The CUE claim is still pending before the RO and thus not before the Board.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a current heart disorder.  

2.  The Veteran's hypertension is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The Veteran does not have a heart disability which was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  

2.  The Veteran's hypertension was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that a predecisional notice letter dated in June 2006 substantially complied with the notice requirements.  The January 2006 letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  He was asked to submit evidence and/or information in his possession to the RO.  Additionally, the January 2006 letter informed the Veteran of the laws and regulations governing disability ratings and effective dates as required under Dingess.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the Veteran has not had a VA examination specifically for his claim for a heart disability, to include hypertension.  The case of McLendon, 20 Vet. App. 79, held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because the Veteran's there is no competent evidence that the Veteran was exposed to herbicides during service or that the disorders are related to service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004)(finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)(noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, without an in-service injury or event, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim for a heart disability, to include hypertension.  38 C.F.R. § 3.159(c)(4)(i).  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

It is noted that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a disability for which benefits are being claims.  As will be discussed below, it does not appear that the Veteran suffers from a current heart disability.  

The Veteran's service treatment records indicate that the Veteran's May 1985 examination showed a clinically normal heart.  His sitting blood pressure was 126/66 with a resting heart rate of 84 beats per minute.  The Veteran denied any palpitation of the heart, heart trouble, or high or low blood pressure.  In the July 1989 VA reenlistment examination, an October 1994 five year examination, and a March 1997 separation examination showed a clinically normal heart.  The Veteran's blood pressure was 110/82, 116/80, and 124/88, respectively.  His resting heart rate ranged from 60 to 64 beats per minute.  It should be noted that hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).  At no time during service did the Veteran's blood pressure meet the requirements for hypertension.  

Post-service medical records are silent for diagnoses of a heart disability.  The Veteran was scheduled for a general VA examination in June 1999 where he underwent an electrocardiogram (ECG) which revealed an abnormality.  The report noted that this abnormality could be anteriolateral ischemia; however, the report is far from conclusive with respect to this diagnosis.  A July 1999 VA treatment note indicates that the Veteran's ECG showed an abnormality for which he was referred to the primary care evaluation clinic where his heart showed no symptoms, no shortness of breath, orthopnea, paroxysmal nocturnal dyspnoea, ankle edema, or chest pain with exertion.  There was no history of heart murmur, rheumatic fever, or diphtheria.  On examination, the Veteran's blood pressure was normal.  His chest was clear and his heart was normal without murmur.  The examiner diagnosed with Veteran with probable accessory pathway, Lown-Ganon-Levine syndrome, which was completely asymptomatic with no evidence of palpitation by history or examination.  

In an April 2006 VA new patient clinician note, the Veteran denied chest pain, pressure, or palpitations.  The Veteran's blood pressure was 140/90 from which he was diagnosed with an elevated blood pressure. 

In January 2009 and June 2009, the Veteran's ECG results revealed abnormalities.  In a June 2009 VA cardiology consultation, the examiner indicated that the Veteran had an abnormal ECGs in 1999 and again in 2009, 10 years later.  The examiner indicated that the June 2009 ECG showed the same abnormality consistent with flipped Ts anterolaterally which was suggestive of ischemia but was more than likely a normal variant.  The Veteran was asymptomatic other than mild exertional discomfort due to being out of shape.  There was no evidence of diaphoresis, palpitations, paresthesias, claudication, or shortness of breath.  The examiner diagnosed the Veteran with atypical resting ECG, normal variant, with atypical chest pain.  

The Veteran underwent an exercise stress testing in June 2009 where the Veteran exhibited chest pain.  The examiner found that the Veteran's heart and lung sounds were within normal limits and his post exercise physical examination was unchanged.  In a July 2009 VA cardiology consult report, the Veteran was noted to have atypical resting ECG, normal variant, and atypical chest pain; and exertional hypertension on stress test where he ran 6.5 minutes with no ECG changes and no chest pain.  A separate June 2009 ECG report showed mildy dilated left atrium with normal right atrial size, normal aortic valve, normal mitral valve, normal RV size, normal systolic function, and normal wall thickness.   The VA physician noted that the Veteran had mild resting hypertension.  In May 2010, the Veteran had been diagnosed with and was treated for hypertension.  

Turning to the Veteran's own statements, he asserted that he had a compensation examination within one year of service discharge which indicated an abnormal ECG and that this abnormality has continued.  The Veteran is competent to give evidence about what he experienced during and after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms that come to his senses.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, heart disabilities are not the types of conditions that can be related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to diagnose or provide an opinion as to the etiology of this disability.  

In considering the evidence, the Board finds that entitlement to service connection for a heart disability is not warranted.  The Veteran has indicated that he had abnormal ECGs within a year of service discharge and has continued to have abnormal ECGs ever since.  However, the Veteran was first seen in 1999, over 1 year after service discharge, when his ECG was abnormal.  Following considerable testing, the VA physicians have concluded that the abnormalities are a normal variant and not an indication of a heart disability.  He has not been diagnosed with a heart disability.  As such, the medical evidence does not support a finding that the Veteran has a current heart disorder.  Without medical evidence of the current existence of a claimed condition, service connection may not be granted.  See Degmetich, 104 F.3d 1328; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that the Veteran is claiming service connection for hypertension, he had elevated blood pressure in April 2006 but was not diagnosed with hypertension until June 2009, many years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed Cir. 2000)(It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  The weight of the evidence is against a finding that the Veteran's hypertension is related to service.  

Additionally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed, there is no medical evidence showing that the Veteran was diagnosed with hypertension within one year of separation from service.  The Veteran cannot benefit from the presumption.
As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a heart disorder or hypertension.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a heart disorder is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


